Citation Nr: 1220368	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  08-00 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a staged initial evaluation in excess of 50 percent for PTSD, from August 24, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and S.M.



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to April 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD, and assigned a 30 percent initial evaluation for it, effective October 6, 2005.  

By decision dated October 19, 2009, the Board denied entitlement to an initial evaluation in excess of 30 percent for PTSD prior to August 24, 2007, and assigned a 50 percent evaluation for PTSD, effective from August 24, 2007.  The Veteran appealed the October 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court) which, by Order dated August 18, 2010, granted a Joint Motion for Remand.  This Order vacated the Board's decision, and remanded the matter for compliance with the instructions in the Joint Motion for Remand.  By decision dated December 30, 2010, the Board again denied entitlement to an initial evaluation in excess of 30 percent for PTSD prior to August 24, 2007, and assigned a 50 percent evaluation for PTSD, effective from August 24, 2007.  The Veteran appealed the December 30, 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court) which, by Order dated September 19, 2011, granted a Joint Motion for Remand.  This Order vacated that part of the Board's decision that denied entitlement to an initial evaluation in excess of 50 percent for PTSD, from August 24, 2007, and remanded for action consistent with the Joint Motion.  The appeal of the issue of entitlement to an initial evaluation in excess of 30 percent for PTSD prior to August 24, 2007 was dismissed.

The Board notes the Veteran testified at a hearing before a Veterans Law Judge at the RO in July 2009.  That Veterans Law Judge is no longer employed by the Board.  By letter dated March 2012, the Veteran was provided the opportunity to testify at another hearing before a Veterans Law Judge.  Since the Veteran did not respond, the case is again before the Board for appellate consideration.


FINDING OF FACT

From August 24, 2007, the Veteran's PTSD has been manifested by symptoms, including nightmares and intrusive thoughts, productive of occupational and social impairment comparable to no worse than reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 percent for PTSD, from August 24, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The Veteran's filing of a notice of disagreement as to the initial rating assigned in the April 2006 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a) . 38 C.F.R. § 3.159(b)(3) (2011).  Rather, the appellant's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the appellant of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as will be discussed below. 

The October 2007 statement of the case provided the Veteran with the relevant diagnostic code criteria for rating his service-connected PTSD, and included a description of the rating formula for all possible schedular ratings under the pertinent Diagnostic Code.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above that assigned, for his service-connected PTSD.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected PTSD.  

Duty to Assist

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include private and VA medical records, VA examination reports, and the Veteran's testimony at a hearing before a Veterans Law Judge.

As noted, VA clinical examination with respect to the issue on appeal have been obtained.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA clinical examinations obtained in this case are more than adequate, as they are predicated on a full reading of the medical records in the Veteran's claims file.  The examiners considered all of the pertinent evidence of record.  As appropriate, clinical findings pertinent to the schedular criteria for rating the disability at issue were obtained.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

As discussed above, the appellant was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by responding to notices, submitting evidence, and providing testimony.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App 505 (2007).

A 100 percent evaluation is warranted for PTSD with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 50 percent evaluation is warranted if there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

One factor which may be considered is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See DSM-IV.  


Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran was seen in a VA outpatient clinic on August 24, 2007.  He presented with depressive symptoms (decreased energy, anhedonia, depressed mood and sleep disturbance).  It was indicated he was not on psychotropic medication.  He reported that in the past month, he had nightmares about twice a week; he felt numb or detached from others; and that he went out of his way to avoid situations that reminded him of Vietnam.  He denied being constantly on guard or that he was easily startled.  On mental status evaluation, the Veteran's was cooperative and maintained good eye contact.  His speech had normal rate and rhythm.  Thought processes were coherent and logical.  There were no delusions or audio and visual hallucinations.  No perceptual disturbances were exhibited.  He denied suicidal or homicidal ideation.  His insight and judgment were fair.  The assessments were alcohol dependence and alcohol-induced mood disorder.  The Global Assessment of Functioning score was 60.

The Veteran was afforded a VA psychiatric examination in March 2009.  It was reported he was on medication for anxiety.  He was not receiving psychotherapy.  He drank 10 to 12 beers a day.  His symptoms included decreased sleep, nightmares once a week, some sadness over his son's death, decreased m motivation and palpitations when he gets angry.  He was living with his girlfriend and reported some difficulties.  He described the relationship as fair.  On mental status evaluation, the Veteran was casually dressed, and his speech was unremarkable.  He was cooperative.  His affect was constricted, and his mood was anxious.  He was oriented to person, time and place.  His thought process was unremarkable, and his thought content included ruminations.  There were no delusions.  He understood the outcome of behaviors and that he had a problem.  The Veteran denied hallucinations and obsessive/ritualistic behavior.  He did not exhibit any inappropriate behavior.  There was no suicidal or homicidal ideation.  While a history of domestic violence was noted, it was not recent.  He was able to maintain minimum personal hygiene.  His memory was normal.  The diagnoses were PTSD and alcohol dependence.  The Global Assessment of Functioning score was 50.  The examiner stated the Veteran drank to deal with intrusive thoughts.  He noted the Veteran was experiencing hypervigilance, sleep problems, irritability, nightmares, avoidance, difficulty with stimuli that reminded him of Vietnam and survivor's guilt.  

The question before the Board is whether the evidence supports a staged initial rating in excess of 50 percent evaluation for PTSD from August 24, 2007.  In order to assign a higher rating, the record must show deficiencies in most areas.  The clinical findings recorded during the rating period on appeal do not support the claim.  The Veteran was seen at a VA clinic on August 24, 2007 with depressive symptoms (decreased energy, anhedonia, depressed mood and sleep disturbance).  He reported he had nightmares two times a week.  He also reported he felt detached from others, and engaged in avoidance of situations that reminded him of Vietnam.  Significantly, despite these subjective complaints, it was indicated he was not on psychotropic medication, and mental status examination was unremarkable.  Additionally, although it was noted on the most recent VA psychiatric examination, in March 2009, that the Veteran was on medication for anxiety, he was not receiving psychotherapy.  Moreover, mental status examination was most remarkable only for a constricted affect, anxious mood, and fair impulse control.  Additionally, although the examiner noted the Veteran's leisure activities were affected by his experiences in Vietnam and intrusive thoughts, and that he had problems in relationships due to his symptoms of irritability and alcohol abuse, the Veteran has been able to maintain a social relationship with a girlfriend for 24 years, with whom he lives.  Further, the reported Global Assessment of Functioning (GAF) scores reported during the rating period on appeal ranged from 50 to 60, indicative of moderate to serious symptoms.  However, such GAF scores are not dispositive of entitlement to a higher initial rating, but must be considered in conjunction with the record as a whole.  In this regard, it is significant to note that there has not been demonstration of symptoms noted as examples in the American Psychiatric Association, Diagnstic and Statistical Manual of Mental Disorders, Fourth Edition, as demonstrative of serious symptoms commensurate with a GAF score of 50.  Indeed, clinical examination revealed no suicidal ideation, severe obsessional rituals or no friends. 

The Board acknowledges the April 2009 statement from S.R., in which he commented that the March 2009 VA examination revealed the Veteran had 15 symptoms of PTSD.  The fact remains that S.R. never provided any current psychiatric findings.  He merely concluded that the tests he administered in 2005 showed the Veteran's PTSD was severe, and he primarily listed the symptoms the Veteran subjectively reported.  There is no indication a mental status evaluation was conducted.  

The Board concedes the Veteran is competent to report symptoms he experiences, such as nightmares and irritability, and the Board finds him to be credible in this regard.  However, the Veteran is not competent to provide an opinion requiring medical knowledge, or a clinical examination by a medical professional, such as an opinion addressing the severity of those symptoms or whether a service-connected disability satisfies specific rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence that his PTSD has increased in severity, so as to warrant a rating in excess of 50 percent at any time from August 24, 2007.  As such, the Board concludes that the medical findings on examination are of greater probative value than his allegations regarding the severity of his PTSD.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

The Board has also considered whether the Veteran's service-connected PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted. See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service- connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disability.  The record is against a finding that the Veteran is unable to secure or follow a substantially gainful occupation.  While the Board acknowledges the Veteran is not working, the record reflects the Veteran had worked as a fireman for 29 years until he retired.  He related he generally got along well with people and eventually, he was not enjoying the work as much as he previously had, and he felt irritable, so he retired.  Moreover, the Veteran has not alleged that he is unable to has secure or follow a substantially gainful occupation as a result of a service-connected disability.  



ORDER

A staged initial rating in excess of 50 percent for PTSD, from August 24, 2007, is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


